People v Rosario (2020 NY Slip Op 04230)





People v Rosario


2020 NY Slip Op 04230


Decided on July 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 23, 2020

Acosta, P.J., Renwick, Manzanet-Daniels, Singh, JJ.


2644N/09 9987A 2514N/10

[*1] The People of the State of New York, Respondent,
vJuan Rosario, Defendant-Appellant.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about December 4, 2014,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 15, 2020,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JULY 23, 2020
CLERK